DETAILED ACTION

Status of Application
Claims 1-11 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been electronically retrieved by the USPTO from a participating IP Office on 07/31/2020.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  Claim 1 is directed towards “(n is natural number)” in lines 3-4. Parentheses are typically used for , n is a natural number; 
Claim 9 is objected to under the same rationale as claim 1. 
Appropriate correction is required.
Claims 2-8 and 10-11 are objected to by virtue of their dependency.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is directed towards “a second transmitting path connecting the second processor core and the DRAM set and allowing to select any one out of data transmitting in a unit of n bit(s) between the second processor core and the first DRAM and data transmitting in a unit of n bit(s) between the second processor core and the second DRAM and to carry out selected data transmitting.” It is unclear if “to select any one out of” pertains to selecting any one value out of n bits or selecting between “transmitting in a unit of n bit(s) between the second processor core and the first DRAM” 
	--a second transmitting path connecting the second processor core and the DRAM set and allowing to select any one out of:
		data transmitting in a unit of n bit(s) between the second processor core and the first DRAM; and 
		data transmitting in a unit of n bit(s) between the second processor core and the second DRAM; and 
	to carry out selected data transmitting;--
	The examiner believes this is the intended meaning of the limitation and will apply this interpretation for examination.

	Claim 2, line 20, is directed towards “the first processor core starts by using the first section of the starting program”. It is unclear if “starts” is directed towards steps to be performed by the first processor core, e.g. the first processor core starts using the first section of the starting program, OR if “starts” is directed towards “starting the first processor core” in line 4. The examiner believes this limitation is directed towards starting the first processor core, in line 4. For clarity and consistency, the examiner recommends –starting the first processor core 
Claim 3 recites the limitation "normal mode" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends –normal operation [[mode]]--.
Claim 3 recites the limitation "power saving mode" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends –power saving operation [[mode]]--.
Claim 7 recites the limitation "power saving operation program" in lines 7-10 (four instances of this limitation).  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends –predetermined power saving operation program-- in lines 7-10.
Claim 9 is rejected under the same rationale as claim 1 with regard to “selecting any one out of.” The examiner recommends amending to include paragraph indentation and punctuation so that the choices of selection are clear.
Claim 11 is rejected under the same rationale as claim 3 with regards to "normal mode" and "power saving mode". The examiner recommends –normal operation [[mode]]-- and --power saving operation [[mode]]--.
Claims 2-8 and 10-11 are rejected to by virtue of their dependency.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park, U.S. Patent No. 9,015,506 B2, discloses copying low-power service program into second memory, performing low-power service in second memory, and change DRAM to self-refresh mode [fig. 4].
Huston, U.S. Patent No. 4,287,563, discloses a versatile microprocessor bus interface for interfacing an external memory/peripheral to a first microprocessor or to a second microprocessor wherein the first microprocessor provides a first bus carrying high order address bits, a multiplexed bus alternately carrying data or lower order address bits [claim 1].
Ishikawa, U.S. Publication No. 2017/0010830 A1, discloses CPU CORE 10 in communication with first and second cache memories 20, 30 via address lines [fig. 4].
Kuriyama, U.S. Patent No. 6,228,125 B1, discloses elements 511, 512 in communication with memory units 514-517 [fig. 4].
Samuel et al, U.S. Patent No. 6,918,018 B2, discloses fetch a 32-bit word, for example using busses 320 and 321. That same cycle can fetch another 16-bit half-word that is either the upper or lower 16-bits of a second 32-bit word, for example using bus 322. Additionally, the same cycle allows for the remaining half-word (16 bits) of the said second 32-bit word to be passed to the numerical co-processor 300 via paths 324 or 325 [fig. 3].
Yamanaka, U.S. Publication No. 2009/0323120 A1, discloses initializing MAIN UNIT and SUBUNIT and copying various programs from MAIN RAM and held in SUB-RAM to MAIN RAM [fig. 6].
Macri et al, U.S. Patent No. 9,111,050 B2, discloses a first processor, a second processor, and a common memory connected to the second processor. The computer system is switched from a high performance mode, in which at least a portion of the first processor and at least a portion of components on the second processor are active, to a low power mode, in which at least a portion of the first processor is active and the components on the second processor are inactive. All central processing unit (CPU) cores on the second processor are quiesced. Traffic from the second processor to the common memory is quiesced. Paths used by the first processor to access the common memory are switched from a first path across the second processor to a second path across the second processor [Abstract, fig. 3].

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein, in normal operation, in a state that the transmitting path switching .
The prior art of record taken alone or in combination fails to teach and/or fairly suggest in normal operation, in a state that the transmitting path switching circuit switches the transmitting path connected to the DRAM set to the first transmitting path and the power supply controlling circuit controls to supply power to the first processor core, the first DRAM and the second DRAM, executing information processing by using the first DRAM and the second DRAM by the first processor core, in power saving operation, in a state that the transmitting path switching circuit switches the transmitting path connected to the DRAM set to the second transmitting path and the power supply controlling circuit controls to supply power to the second processor core and the first DRAM and to stop power supply to the first processor core and the second DRAM, executing information processing by using the first DRAM by the second processor core, in combination with other recited limitations in claim 9.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farley Abad/Primary Examiner, Art Unit 2181